 

. STATEMENT OF PROBABLE C.ALiSE
United States District Court = (Fit neainain oh ns eel tatard rae
Violation Notice CAt4se 6:1b-po-00193-JDP Document 1 Filed 05/07/19 Page 1 of 1

nines Murnhar Celica: Mare [Prinl] ican Mn siete fhai on while emencsing my dulies a5 2

5 R 0 9 i 0 4 Lane ($2 law antorcement officer in the __ District ot

YOU ARE CHARGED WITH THE FOLLOWING VIOLATION
ae remvcdieyye | ChPaerda Carga perk mle on Ge Coe

ale iit Su CFR Le

Pace of fern

Ves ani. ASP. O vy Stray he

Oferss Deacaptieet Factual Bedi for Change HATMAT Oo

Tod ue So te. iJ a ree ALe

Cored davite

 

 

 

 

 

 

 

 

 

 

 

 

y0L6089.

 

 

 

 

 

 

 

 

 

 

DEFENDANT INFORMA T|

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

Tag Hc
73 6EFR
The fonega lat Lis Gad woo
o A (Cl IF @ON 415 CHECKED. YOu) 8 F BOk 61S CHECKED, YOU MUST Se —
= MUST APPEAR IN COURT. sce Pay AMOUNT INDIRATED BELG <= = my personal observetion ao" Ay personal investigation
na BE Aes Te on back Od pee ge OF #@PEAR IN COURT Gy
an SER SST RAST oe foes bach ple cary on iiormabon supplied bo mnt fron my felicra offkoer's obsarcation
3 af 6 ee o olher [explain above)
re
= +$30 Processing Fee > I decdarne unde: penaity of pecjury thet thee information which | haw aed forth abe and cn
Se © the face of is violation notice is free and hs frm Bane cdl prey horvcreeiaa ‘ae
= PAY THIS AMOUNT=+) ¢ 220 Total Collateral Cue = * (je
= YOUR COURT DATE eae alas L4 a Lecatti ;
Se eo cou eppeeree dite k Pre pou el bed ee Sl ed ees de Ley | SS "
= Cowl Ad¢rma Date ReneS aar io i
ni a Propaok cause has bean slated for qauehoe of ae warranl
_ Tires fh oni Po Mo! :
ri > Executed on
Dale (preci yey) US. Magitirate Judge
iy mgr sani thal! hare races aongy Of De ideboe otic FE a net en akon of gui
| genera i eppe ler the searing af Eee bee ged place eretrucie -or pay Lhe bod aor! dee HULEAAAT © Hitosdiars rrevieehed inched in inckieal: PAM = tor more passenger eehicks

COL @ Gomera dive bene, CRY © Gonmeeosl vets irnived in ecient
3 Calendar Seyret

 

(Pes ORROES Compal - CM Copy
